Citation Nr: 0801432	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  06-31 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for residuals of 
lung cancer, status post right lower lobectomy, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection and an initial 
rating of 10 percent for lung cancer, status post right lower 
lobectomy.  In June 2007, the veteran testified before the 
Board at a hearing held at the RO.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist in the development of facts pertinent 
to claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 76 (1995).

The veteran was afforded a VA respiratory diseases 
examination in February 2005.  However, at the June 2007 
hearing the veteran testified that his respiratory disability 
has recently worsened, resulting in shortness of breath and 
dizziness that make his work dangerous.  Therefore, the Board 
finds that further VA examination is needed to ascertain the 
current nature and severity of the veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
respiratory examination to determine the 
current nature and severity of his 
respiratory disability.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
All indicated testing, to include 
pulmonary function testing, should be 
completed.  The examiner should state the 
results of the testing with regard to the 
veteran's FEV-1, FEV-1/FVC, and DLCO (SB); 
his maximum oxygen consumption; whether he 
has cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension (shown 
by Echo or cardiac catheterization), or 
episodes of acute respiratory failure; and 
whether he requires outpatient oxygen.

2.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

